Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00269-CV

                                    IN RE Andrea Hall DOOLITTLE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 8 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2013, Relator Andrea Hall Doolittle filed a petition for writ of mandamus.

The court has considered Relator’s petition for writ of mandamus and is of the opinion that

Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).


                                                             PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-19384, styled, pending in the 37th Judicial District Court, Bexar
County, Texas, the Honorable Michael E. Mery presiding.